Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 1 of 17 Page ID #:1066



  1   ROBERT L. WALLAN (SBN 126480)
  2   robert.wallan@pillsburylaw.com
      CAROLYN S. TOTO (SBN 233825)
  3   carolyn.toto@pillsburylaw.com
  4   MICHAEL R. KREINER (SBN 316625)
      michael.kreiner@pillsburylaw.com
  5   PILLSBURY WINTHROP SHAW PITTMAN LLP
  6   725 South Figueroa Street, Suite 2800
      Los Angeles, CA 90017-5406
  7   Telephone:     213.488.7100
  8   Facsimile:     213.629.1033

  9   Attorneys for Plaintiff
 10   SUSHI NOZAWA, LLC

 11

 12                           UNITED STATES DISTRICT COURT

 13                         CENTRAL DISTRICT OF CALIFORNIA

 14                                    WESTERN DIVISION

 15   SUSHI NOZAWA, LLC, a Delaware                 Case No. 2:19-cv-07653 ODW (RAOx)
 16   limited liability company,
                                                    [PROPOSED] STIPULATED
 17                       Plaintiff,                PROTECTIVE ORDER
 18            vs.
 19
      The HRB Experience, LLC, a California         Judge: Honorable Otis D. Wright, II
 20   liability company,                            Magistrate: Hon. Rozella A. Oliver
 21                       Defendant.                Discovery Document: Referred to
 22                                                 Magistrate Judge Rozella A. Oliver
 23

 24

 25

 26

 27

 28
                                              ‐1‐
                                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                     Case No: 2:19-cv-07653-ODW-RAO

      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 2 of 17 Page ID #:1067



  1   1.       A. PURPOSES AND LIMITATIONS
  2            Discovery in this action is likely to involve production of confidential,
  3   proprietary, or private information for which special protection from public disclosure
  4   and from use for any purpose other than prosecuting this litigation may be warranted.
  5   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
  6   Stipulated Protective Order. The parties acknowledge that this Order does not confer
  7   blanket protections on all disclosures or responses to discovery and that the protection
  8   it affords from public disclosure and use extends only to the limited information or items
  9   that are entitled to confidential treatment under the applicable legal principles.
 10            B. GOOD CAUSE STATEMENT
 11            The Parties expect that discovery in this case will include commercially sensitive
 12   information, such as sales figures, expenses, pricing, marketing plans, future
 13   commercial plans, confidential business or financial information, information regarding
 14   confidential business practices, or other confidential research, development, or
 15   commercial information, information otherwise generally unavailable to the public, or
 16   which may be privileged or otherwise protected from disclosure under state or federal
 17   statutes, court rules, case decisions, or common law. The Parties believe they would be
 18   harmed if this information was publicly disclosed. Accordingly, to expedite the flow
 19   of information, to facilitate the prompt resolution of disputes over confidentiality of
 20   discovery materials, to adequately protect information the parties are entitled to keep
 21   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 22   material in preparation for and in the conduct of trial, to address their handling at the
 23   end of the litigation, and serve the ends of justice, a protective order for such
 24   information is justified in this matter. It is the intent of the parties that information will
 25   not be designated as confidential for tactical reasons and that nothing be so designated
 26   without a good faith belief that it has been maintained in a confidential, non-public
 27   manner, and there is good cause why it should not be part of the public record of this
 28   case.
                                                   ‐2‐
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                           Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 3 of 17 Page ID #:1068



  1            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  2            The parties further acknowledge, as set forth in Section 12.3, below, that this
  3   Stipulated Protective Order does not entitle them to file confidential information under
  4   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
  5   standards that will be applied when a party seeks permission from the court to file
  6   material under seal.
  7            There is a strong presumption that the public has a right of access to judicial
  8   proceedings and records in civil cases. In connection with non-dispositive motions,
  9   good cause must be shown to support a filing under seal. See Kamakana v. City and
 10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 11   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 12   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 13   cause showing), and a specific showing of good cause or compelling reasons with
 14   proper evidentiary support and legal justification, must be made with respect to
 15   Protected Material that a party seeks to file under seal. The parties’ mere designation of
 16   Disclosure or Discovery Material as CONFIDENTIAL does not— without the
 17   submission of competent evidence by declaration, establishing that the material sought
 18   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
 19   constitute good cause.
 20            Further, if a party requests sealing related to a dispositive motion or trial, then
 21   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 22   sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
 23   v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
 24   of information, document, or thing sought to be filed or introduced under seal in
 25   connection with a dispositive motion or trial, the party seeking protection must
 26   articulate compelling reasons, supported by specific facts and legal justification, for the
 27   requested sealing order. Again, competent evidence supporting the application to file
 28   documents under seal must be provided by declaration.
                                                   ‐3‐
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                           Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 4 of 17 Page ID #:1069



  1            Any document that is not confidential, privileged, or otherwise protectable in its
  2   entirety will not be filed under seal if the confidential portions can be redacted. If
  3   documents can be redacted, then a redacted version for public viewing, omitting only
  4   the confidential, privileged, or otherwise protectable portions of the document, shall be
  5   filed. Any application that seeks to file documents under seal in their entirety should
  6   include an explanation of why redaction is not feasible.
  7   2.       DEFINITIONS
  8            2.1        Action: Sushi Nozawa, LLC v. The HRB Experience, LLC, Case No. 2:19-
  9   cv-07653 ODW (RAOx).
 10            2.2        Challenging Party: a Party or Non-Party that challenges the designation of
 11   information or items under this Order.
 12            2.3        “CONFIDENTIAL” Information or Items: information (regardless of how
 13   it is generated, stored or maintained) or tangible things that qualify for protection under
 14   Fed. R. Civ. P. 26(c), and as specified above in the Good Cause Statement.
 15            2.4        Counsel: Outside Counsel of Record and House Counsel (as well as their
 16   support staff).
 17            2.5        Designating Party: a Party or Non-Party that designates information or
 18   items that it produces in disclosures or in responses to discovery as
 19   “CONFIDENTIAL.”
 20            2.6        Disclosure or Discovery Material: all items or information, regardless of
 21   the medium or manner in which it is generated, stored, or maintained (including, among
 22   other things, testimony, transcripts, and tangible things), that are produced or generated
 23   in disclosures or responses to discovery in this matter.
 24            2.7        Expert: a person with specialized knowledge or experience in a matter
 25   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 26   expert witness or as a consultant in this Action.
 27            2.8        “HIGHLY      CONFIDENTIAL          –   ATTORNEYS’          EYES        ONLY”
 28   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
                                                       ‐4‐
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                              Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 5 of 17 Page ID #:1070



  1   the disclosure of which to another Party or Non-Party would create a substantial risk of
  2   serious harm that could not be avoided by less restrictive means.
  3            2.9        House Counsel: attorneys who are employees of a party to this Action.
  4   House Counsel does not include Outside Counsel of Record or any other outside
  5   counsel.
  6            2.10 Non-Party: any natural person, partnership, corporation, association, or
  7   other legal entity not named as a Party to this action.
  8            2.11 Outside Counsel of Record: attorneys who are not employees of a party to
  9   this Action but are retained to represent or advise a party to this Action and have
 10   appeared in this Action on behalf of that party or are affiliated with a law firm which
 11   has appeared on behalf of that party, and includes support staff.
 12            2.12 Party: any party to this Action, including all of its officers, directors,
 13   employees, consultants, retained experts, and Outside Counsel of Record (and their
 14   support staffs).
 15            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 16   Discovery Material in this Action.
 17            2.14 Professional Vendors: persons or entities that provide litigation support
 18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 19   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 20   their employees and subcontractors.
 21            2.15 Protected Material: any Disclosure or Discovery Material that is
 22   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 23   EYES ONLY.”
 24            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 25   from a Producing Party.
 26   3.       SCOPE
 27            The protections conferred by this Stipulation and Order cover not only Protected
 28   Material (as defined above), but also (1) any information copied or extracted from
                                                     ‐5‐
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                            Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 6 of 17 Page ID #:1071



  1   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  2   Material; and (3) any testimony, conversations, or presentations by Parties or their
  3   Counsel that might reveal Protected Material.
  4            Any use of Protected Material at trial shall be governed by the orders of the trial
  5   judge. This Order does not govern the use of Protected Material at trial.
  6   4.       DURATION
  7            Once a case proceeds to trial, information that was designated as
  8   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
  9   or maintained pursuant to this protective order used or introduced as an exhibit at trial
 10   becomes public and will be presumptively available to all members of the public,
 11   including the press, unless compelling reasons supported by specific factual findings to
 12   proceed otherwise are made to the trial judge in advance of the trial. See Kamakana,
 13   447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing documents
 14   produced in discovery from “compelling reasons” standard when merits-related
 15   documents are part of court record). Prior to the trial, the parties shall meet and confer
 16   to discuss how to handle Confidential Material and Attorneys’ Eyes Only Material, and
 17   may seek additional relief from the Court.
 18            This Order shall survive the termination of this action and shall remain in full
 19   force and effect unless modified by Court Order or the written stipulation of the parties
 20   filed with the Court.
 21   5.       DESIGNATING PROTECTED MATERIAL
 22            5.1        Exercise of Restraint and Care in Designating Material for Protection.
 23   Each Party or Non-Party that designates information or items for protection under this
 24   Order must take care to limit any such designation to specific material that qualifies
 25   under the appropriate standards. The Designating Party must designate for protection
 26   only those parts of material, documents, items, or oral or written communications that
 27   qualify so that other portions of the material, documents, items, or communications for
 28
                                                     ‐6‐
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                            Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 7 of 17 Page ID #:1072



  1   which protection is not warranted are not swept unjustifiably within the ambit of this
  2   Order.
  3            Mass, indiscriminate, or routinized designations are prohibited. Designations
  4   that are shown to be clearly unjustified or that have been made for an improper purpose
  5   (e.g., to unnecessarily encumber the case development process or to impose
  6   unnecessary expenses and burdens on other parties) may expose the Designating Party
  7   to sanctions.
  8            If it comes to a Designating Party’s attention that information or items that it
  9   designated for protection do not qualify for protection, that Designating Party must
 10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 11            5.2        Manner and Timing of Designations. Except as otherwise provided in this
 12   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 13   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 14   Order must be clearly so designated before the material is disclosed or produced.
 15            Designation in conformity with this Order requires:
 16               (a) for information in documentary form (e.g., paper or electronic documents,
 17   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 18   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
 19   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” to each page that contains protected
 20   material. If only a portion or portions of the material on a page qualifies for protection,
 21   the Producing Party also must clearly identify the protected portion(s) (e.g., by making
 22   appropriate markings in the margins).
 23            A Party or Non-Party that makes original documents available for inspection
 24   need not designate them for protection until after the inspecting Party has indicated
 25   which documents it would like copied and produced. During the inspection and before
 26   the designation, all of the material made available for inspection shall be deemed
 27   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 28   copied and produced, the Producing Party must determine which documents, or portions
                                                      ‐7‐
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                             Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 8 of 17 Page ID #:1073



  1   thereof, qualify for protection under this Order. Then, before producing the specified
  2   documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
  3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to each page that contains
  4   Protected Material. If only a portion or portions of the material on a page qualifies for
  5   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
  6   by making appropriate markings in the margins).
  7            If the information is contained in a file format that does not reasonably allow for
  8   the affixing of such legend, then the Producing Party may designate for the protection
  9   of the information within such file by stating such designation via the transmittal e-mail
 10   or letter, or by producing a slip sheet in its production which identifies the bates number
 11   of the file in question and the confidentiality designation for that file.
 12               (b) The Parties may designate deposition transcripts, or portions thereof, as
 13   either “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 14   ONLY” by either stating the designation on the record during the deposition or in
 15   writing thereafter. With respect to depositions during which there has been a general
 16   designation of testimony as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 17   ONLY,” unless otherwise agreed to by the parties, all such depositions and information
 18   contained therein shall be deemed “ATTORNEYS’ EYES ONLY” for twenty-one (21)
 19   days after the receipt of the official transcript. During the twenty-one (21) days, the
 20   Parties shall provide specific designations to the deposition transcripts. Although
 21   failure to make a specific designation during this period will be construed as the
 22   withdrawing of the general confidentiality designation, the Parties shall meet and confer
 23   before disclosing such information. This paragraph shall not apply if only specific
 24   portions of the deposition transcript were designated in the first instance. In the event
 25   that the Parties fail to designate testimony as “CONFIDENTIAL” or “HIGHLY
 26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” prior to the close of the deposition,
 27   the deposition transcript shall be deemed “CONFIDENTIAL” for twenty-one (21) days
 28   after the receipt of the official transcript, during which time the Parties may designate
                                                   ‐8‐
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                           Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 9 of 17 Page ID #:1074



  1   the entirety of the deposition or specific portions thereof “CONFIDENTIAL” and/or
  2   designate specific portions of the deposition as “HIGHLY CONFIDENTIAL –
  3   ATTORNEYS’ EYES ONLY.” If neither Party designates the deposition (or portions
  4   thereof) as “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  5   EYES ONLY” during the twenty-one (21) day period, the deposition will be deemed
  6   not to be confidential.
  7               (c) for information produced in some form other than documentary and for
  8   any other tangible items, that the Producing Party affix in a prominent place on the
  9   exterior of the container or containers in which the information is stored the legend
 10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 11   ONLY,” or a substantially similar legend.              If only a portion or portions of the
 12   information warrants protection, the Producing Party, to the extent practicable, shall
 13   identify the protected portion(s).
 14            5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent
 15   failure to designate qualified information or items does not, standing alone, waive the
 16   Designating Party’s right to secure protection under this Order for such material. Upon
 17   timely correction of a designation, the Receiving Party must make reasonable efforts to
 18   assure that the material is treated in accordance with the provisions of this Order.
 19   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 20            6.1        Timing of Challenges.      Any Party or Non-Party may challenge a
 21   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 22   Order.
 23            6.2        Meet and Confer.     The Challenging Party shall initiate the dispute
 24   resolution process under Local Rule 37.1 et seq.
 25            6.3        The burden of persuasion in any such challenge proceeding shall be on the
 26   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 27   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 28   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                                                      ‐9‐
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                             Case No: 2:19-cv-07653-ODW-RAO
      4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 10 of 17 Page ID #:1075



   1   the confidentiality designation, all parties shall continue to afford the material in
   2   question the level of protection to which it is entitled under the Producing Party’s
   3   designation until the Court rules on the challenge.
   4   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
   5            7.1        Basic Principles. A Receiving Party may use Protected Material that is
   6   disclosed or produced by another Party or by a Non-Party in connection with this Action
   7   only for prosecuting, defending, or attempting to settle this Action. Such Protected
   8   Material may be disclosed only to the categories of persons and under the conditions
   9   described in this Order. When the Action has been terminated, a Receiving Party must
  10   comply with the provisions of section 13 below (FINAL DISPOSITION).
  11            Protected Material must be stored and maintained by a Receiving Party at a
  12   location and in a secure manner that ensures that access is limited to the persons
  13   authorized under this Order.
  14            7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  15   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
  16   may disclose any information or item designated “CONFIDENTIAL” only to:
  17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
  19   disclose the information for this Action;
  20               (b) the officers, directors, and employees (including House Counsel) of the
  21   Receiving Party to whom disclosure is reasonably necessary for this Action;
  22               (c) Experts (as defined in this Order) of the Receiving Party to whom
  23   disclosure is reasonably necessary for this Action and who have signed the
  24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  25               (d) the court and its personnel;
  26               (e) court reporters and their staff;
  27

  28
                                                      ‐10‐
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                              Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 11 of 17 Page ID #:1076



   1               (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4               (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6               (h) during their depositions, witnesses, and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   9   not be permitted to keep any confidential information unless they sign the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
  11   by the Designating Party or ordered by the court. Pages of transcribed deposition
  12   testimony or exhibits to depositions that reveal Protected Material may be separately
  13   bound by the court reporter and may not be disclosed to anyone except as permitted
  14   under this Stipulated Protective Order; and
  15               (i) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17            7.3        Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  18   ONLY” Information or Items. Material designated as “HIGHLY CONFIDENTIAL –
  19   ATTORNEYS’ EYES ONLY” may be disclosed only to the people listed above in
  20   paragraphs 7.2(a), (c)-(g), (i), or as ordered by the Court or agreed to by the Parties. For
  21   the avoidance of any doubt, any information or item designated “HIGHLY
  22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may not be disclosed to the
  23   Receiving Party’s House Counsel unless the Receiving Party’s House Counsel satisfies
  24   the criteria of 7.2(g).
  25            Nothing in this Order shall preclude any Parties or their attorneys from disclosing
  26   or using any material or documents from that Party’s own files which the Party itself
  27   has designated as Protected Material; however, neither Party shall be permitted to
  28
                                                    ‐11‐
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                            Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 12 of 17 Page ID #:1077



   1   disclose material or documents that both Parties have designated as Protected Material.
   2   No information that is in the public domain shall be subject to this Order.
   3   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   4   OTHER LITIGATION
   5            If a Party is served with a subpoena or a court order issued in other litigation that
   6   compels disclosure of any information or items designated in this Action as
   7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   8   ONLY,” that Party must:
   9               (a) promptly notify in writing the Designating Party. Such notification shall
  10   include a copy of the subpoena or court order;
  11               (b) promptly notify in writing the party who caused the subpoena or order to
  12   issue in the other litigation that some or all of the material covered by the subpoena or
  13   order is subject to this Protective Order. Such notification shall include a copy of this
  14   Stipulated Protective Order; and
  15               (c) cooperate with respect to all reasonable procedures sought to be pursued
  16   by the Designating Party whose Protected Material may be affected.
  17            If the Designating Party timely seeks a protective order, the Party served with the
  18   subpoena or court order shall not produce any information designated in this action as
  19   “CONFIDENTIAL” before a determination by the court from which the subpoena or
  20   order issued, unless the Party has obtained the Designating Party’s permission. The
  21   Designating Party shall bear the burden and expense of seeking protection in that court
  22   of its confidential material and nothing in these provisions should be construed as
  23   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
  24   from another court.
  25   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  26   IN THIS LITIGATION
  27               (a) The terms of this Order are applicable to information produced by a Non-
  28   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                                                     ‐12‐
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                             Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 13 of 17 Page ID #:1078



   1   by Non-Parties in connection with this litigation is protected by the remedies and relief
   2   provided by this Order. Nothing in these provisions should be construed as prohibiting
   3   a Non-Party from seeking additional protections.
   4               (b) In the event that a Party is required, by a valid discovery request, to
   5   produce a Non-Party’s confidential information in its possession, and the Party is
   6   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
   7   information, then the Party shall:
   8                       (1) promptly notify in writing the Requesting Party and the Non-Party
   9   that some or all of the information requested is subject to a confidentiality agreement
  10   with a Non-Party;
  11                       (2) promptly provide the Non-Party with a copy of the Stipulated
  12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  13   specific description of the information requested; and
  14                       (3) make the information requested available for inspection by the Non-
  15   Party, if requested.
  16               (c) If the Non-Party fails to seek a protective order from this court within 14
  17   days of receiving the notice and accompanying information, the Receiving Party may
  18   produce the Non-Party’s confidential information responsive to the discovery request.
  19   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  20   any information in its possession or control that is subject to the confidentiality
  21   agreement with the Non-Party before a determination by the court. Absent a court order
  22   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
  23   in this court of its Protected Material.
  24   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  26   Protected Material to any person or in any circumstance not authorized under this
  27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  28   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                                        ‐13‐
                                                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 14 of 17 Page ID #:1079



   1   all unauthorized copies of the Protected Material, (c) inform the person or persons to
   2   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
   3   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
   4   that is attached hereto as Exhibit A.
   5   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   6   PROTECTED MATERIAL
   7            When a Producing Party gives notice to Receiving Parties that certain
   8   inadvertently produced material is subject to a claim of privilege or other protection,
   9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  11   may be established in an e-discovery order that provides for production without prior
  12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  13   parties reach an agreement on the effect of disclosure of a communication or
  14   information covered by the attorney-client privilege or work product protection, the
  15   parties may incorporate their agreement in the stipulated protective order submitted to
  16   the court.
  17   12.      MISCELLANEOUS
  18            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  19   person to seek its modification by the Court in the future.
  20            12.2 Right to Assert Other Objections. By stipulating to the entry of this
  21   Protective Order no Party waives any right it otherwise would have to object to
  22   disclosing or producing any information or item on any ground not addressed in this
  23   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  24   ground to use in evidence of any of the material covered by this Protective Order.
  25            12.3 Filing Protected Material. A Party that seeks to file under seal any
  26   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  27   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  28   Protected Material at issue. If a Party’s request to file Protected Material under seal is
                                                  ‐14‐
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                          Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 15 of 17 Page ID #:1080



   1   denied by the court, then the Receiving Party may file the information in the public
   2   record unless otherwise instructed by the court.
   3            12.4 Acknowledgement and Agreement to be Bound. Each person who signs
   4   the Acknowledgment and Agreement to be Bound by Protective Order attached hereto
   5   as Exhibit A shall be subject to the jurisdiction of this Court for purposes of any
   6   proceedings relating to compliance with or violation of this Order.
   7   13.      FINAL DISPOSITION
   8            After the final disposition of this Action, as defined in paragraph 4, within 60
   9   days of a written request by the Designating Party, each Receiving Party must return all
  10   Protected Material to the Producing Party or destroy such material. As used in this
  11   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  12   summaries, and any other format reproducing or capturing any of the Protected
  13   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  14   must submit a written certification to the Producing Party (and, if not the same person
  15   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  16   category, where appropriate) all the Protected Material that was returned or destroyed
  17   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  18   compilations, summaries or any other format reproducing or capturing any of the
  19   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  20   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  21   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  22   work product, and consultant and expert work product, even if such materials contain
  23   Protected Material. Any such archival copies that contain or constitute Protected
  24   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
  25   //
  26   //
  27   //
  28   //
                                                   ‐15‐
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                           Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 16 of 17 Page ID #:1081



   1   14.      VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6   DATED August 24, 2020
   7

   8   /s/ Carolyn S. Toto
   9
       Carolyn S. Toto
       Attorneys for Plaintiff
  10   Sushi Nozawa, LLC
  11

  12   DATED August 24, 2020

  13

  14   /s/ Gabriella A. Nourafchan
       Gabriella A. Nourafchan
  15   Attorneys for Defendant
  16   The HRB Experience, LLC

  17
                            FILER’S ATTESTATION OF SIGNATURES
  18
                Pursuant to Civil Local Rule 5-4.3.4(a)(2) regarding signatures, I attest under
  19
       penalty of perjury that concurrence in the filing of this document has been obtained.
  20

  21
       Dated: August 24, 2020                             /s/ Carolyn S. Toto
  22                                                      Carolyn S. Toto
  23
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  24
       DATED: August 24, 2020
  25

  26

  27   Hon. Rozella A. Oliver
  28   United States District/Magistrate Judge
                                                   ‐16‐
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
Case 2:19-cv-07653-ODW-RAO Document 36 Filed 08/24/20 Page 17 of 17 Page ID #:1082



   1                                            EXHIBIT A
   2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I,                                         [print or type full name], of
   5   [print or type full address], declare under penalty of perjury that I have read in its
   6   entirety and understand the Stipulated Protective Order that was issued by the United
   7   States District Court for the Central District of California on [date] in the case of
   8                       Sushi Nozawa, LLC v. The HRB Experience, LLC, Case No. 2:19-cv-
   9   07653 ODW (RAOx). I agree to comply with and to be bound by all the terms of this
  10   Stipulated Protective Order and I understand and acknowledge that failure to so comply
  11   could expose me to sanctions and punishment in the nature of contempt. I solemnly
  12   promise that I will not disclose in any manner any information or item that is subject to
  13   this Stipulated Protective Order to any person or entity except in strict compliance with
  14   the provisions of this Order.
  15            I further agree to submit to the jurisdiction of the United States District Court for
  16   the Central District of California for the purpose of enforcing the terms of this Stipulated
  17   Protective Order, even if such enforcement proceedings occur after termination of this
  18   action.
  19            I hereby appoint ________________________ [print or type full name] of
  20                                       [print or type full address and telephone number] as
  21   my California agent for service of process in connection with this action or any
  22   proceedings related to enforcement of this Stipulated Protective Order.
  23   Date:
  24   City and State where sworn and signed:
  25

  26   Printed name:
  27

  28   Signature:
                                                     ‐17‐
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                             Case No: 2:19-cv-07653-ODW-RAO
       4829-5549-4340.v3
